MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                        Mar 27 2015, 9:11 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Matthew E. Dumas                                         Gregory E. Steuerwald
      Hostetter & Associates                                   Steuerwald Hannon & Witham, LLP
      Brownsburg, Indiana                                      Danville, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Jack L. Yant, III,                                       March 27, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               32A04-1408-PL-385
              v.                                               Appeal from the Hendricks Superior
                                                               Court

      Barry L. Payne,                                          The Honorable Mark A. Smith,
                                                               Judge
      Appellee-Plaintiff.
                                                               Case No. 32D04-1311-PL-126




      Mathias, Judge.

[1]   Barry L. Payne (“Payne”) filed a complaint against Jack L. Yant III (“Jack”) in

      Hendricks Superior Court seeking to quiet title to a portion of land that borders

      both parties’ real estate. Jack counterclaimed for removal of encroachment. The

      trial court granted Payne’s motion for summary judgment against Jack to quiet

      title by adverse possession. The court also entered judgment in favor of Payne


      Court of Appeals of Indiana | Memorandum Decision 32A04-1408-PL-385 | March 27, 2015      Page 1 of 9
      as to Jack’s counterclaim. Jack appeals and argues that genuine issues of

      material fact exist precluding the entry of summary judgment.

[2]   We affirm.


                                      Facts and Procedural History

[3]   In 1963, Payne acquired 10.07 acres of real property located at 3395 N. County

      Road 900 E. in Brownsburg. In accordance with the survey of Payne’s land, he

      built a fence along the northern property line in 1963. Soon after, Payne’s

      grandparents bought 2.00 acres of real property north of the fence and built a

      house. A portion of the fence was removed to create a common driveway.

[4]   In 1976, Jack L. Yant II (“Yant”) purchased the 2.00-acre property from

      Payne’s grandmother’s estate. The remaining portion of the fence marking the

      northern boundary of Payne’s property remained in place when Yant purchased

      the property.

[5]   In 1982, a second survey confirmed the same boundary between Payne’s

      property and Yant’s property.

[6]   Between 1983 and 1986, Payne built a barn on the northern boundary of his

      property near the fence. Payne paid all assessments for the improvement every

      year since the barn was built.

[7]   In 2011, Payne decided to sell his property, and another survey of his property

      was completed. The 2011 survey showed the original boundary line marked by



      Court of Appeals of Indiana | Memorandum Decision 32A04-1408-PL-385 | March 27, 2015   Page 2 of 9
       the fence was incorrect. The fence and a portion of the barn sit on Yant’s real

       estate. The disputed property encompasses 0.02 acre.

[8]    In October 2013, Yant deeded his property to his son, Jack.


[9]    On November 13, 2013, Payne filed his complaint to quiet title to the disputed

       .02 acre by adverse possession. On May 23, 2014, Payne filed a motion for

       summary judgment. On June 30, 2014, the trial court denied Payne’s motion.

       Payne requested a hearing on his motion, and the trial court vacated the order

       and set Payne’s motion for hearing. The hearing was held on July 30, 2014, and

       on August 1, 2014, the trial court granted Payne’s motion for summary

       judgment. Jack now appeals.


                                             Standard of Review

[10]   A trial court should grant summary judgment when the evidence shows that

       “there is no genuine issue as to any material fact and that the moving party is

       entitled to a judgment as a matter of law.” Ind. Trial Rule 56(C).


[11]   When reviewing a motion for summary judgment, we stand in the shoes of the

       trial court “construing all facts and making all reasonable inferences from the

       facts in favor of the non-moving party.” Kumar v. Bay Bridge, LLC, 903 N.E.2d

       114, 115 (Ind. Ct. App. 2009). We may affirm the trial court’s grant of

       summary judgment upon any basis that the record supports. Rodriguez v. Tech

       Credit Union Corp., 824 N.E.2d 442, 446 (Ind. Ct. App. 2005).




       Court of Appeals of Indiana | Memorandum Decision 32A04-1408-PL-385 | March 27, 2015   Page 3 of 9
[12]   Here, the trial court made findings of fact and conclusions of law in support of

       its entry of summary judgment. Although we are not bound by the trial court's

       findings and conclusions, they aid our review by providing reasons for the trial

       court's decision. Kumar, 903 N.E.2d at 115. We must affirm the trial court's

       entry of summary judgment if it can be sustained on any theory or basis in the

       record. Id.


                                             I. Adverse Possession

[13]   Payne claims title over the disputed land by way of adverse possession doctrine,

       which “entitles a person without title to obtain ownership to a parcel of land

       upon clear and convincing proof of control, intent, notice, and duration.”

       Fraley v. Minger, 829 N.E.2d 476, 486 (Ind. 2005). The Indiana Supreme Court

       rephrased the common law elements of adverse possession as follows:

               (1) Control—The claimant must exercise a degree of use and control
               over the parcel that is normal and customary considering the
               characteristics of the land (reflecting the former elements of “actual,”
               and in some ways “exclusive,” possession);
               (2) Intent—The claimant must demonstrate intent to claim full
               ownership of the tract superior to the rights of all others, particularly
               the legal owner (reflecting the former elements of “claim of right,”
               “exclusive,” “hostile,” and “adverse”);
               (3) Notice—The claimant's actions with respect to the land must be
               sufficient to give actual or constructive notice to the legal owner of the
               claimant's intent and exclusive control (reflecting the former “visible,”
               “open,” “notorious,” and in some ways the “hostile,” elements); and
               (4) Duration—The claimant must satisfy each of these elements
               continuously for the required period of time (reflecting the former
               “continuous” element).



       Court of Appeals of Indiana | Memorandum Decision 32A04-1408-PL-385 | March 27, 2015   Page 4 of 9
[14]   Id. The elements must be satisfied for the ten-year statutory period. Ind. Code §

       34-11-2-11. They must also be established by clear and convincing evidence.

       Fraley, 829 N.E.2d at 483. Failure to establish any one of the elements defeats

       the adverse possession claim. Daisy Farm Ltd. Partnership v. Morrolf, 915 N.E.2d

       480, 487 (Ind. Ct. App. 2009).


       A. Control

[15]   The claimant must exercise a degree of use and control over the land that is

       normal and customary considering the characteristics of the land. Fraley, 829

       N.E.2d at 486. Payne exercised control by building a fence on the border of the

       land. The disputed .02 acre is located on Payne’s side of the fence. A main

       reason for erecting a fence is to keep others out and exclude them from certain

       property. See Nodine v. McNerney, 833 N.E.2d 57, 67 (Ind. Ct. App. 2005),

       clarified on reh’g, trans. denied. It is undisputed that the fence was built in 1963

       and remained in place for many years leading up to Yant’s property purchase.


[16]   Jack argues that Payne did not satisfy the control element because Yant

       maintained the property by the fence. However, the construction of a fence, and

       later a barn, demonstrate Payne’s use and control over the land. Yant’s

       maintenance of the fence does not negate Payne’s control of the disputed .02

       acre, which was established by constructing the fence, and later a barn, after

       Yant had purchased his property. Payne satisfied the control element.




       Court of Appeals of Indiana | Memorandum Decision 32A04-1408-PL-385 | March 27, 2015   Page 5 of 9
       B. Intent

[17]   The claimant must demonstrate intent to claim full ownership of the property

       superior to the rights of all others. Fraley, 829 N.E.2d at 486. The fence is

       undisputed evidence of Payne’s intent to claim ownership of the land. Payne

       established his intent to claim ownership of the property as early as 1963 when

       he first built the fence.


[18]   A portion of the fence was removed to install a common driveway shortly after

       the fence was built, but this does not negate Payne’s intent. Payne satisfied the

       intent element.


       C. Notice

[19]   The claimant’s actions with respect to the land must also be sufficient to give

       actual or constructive notice to the legal owner of the claimant’s intent and

       exclusive control. Fraley, 829 N.E.2d at 486. Jack argues that notice means the

       notice of the existence of a dispute, which in this case occurred after the 2011

       survey. However, our Supreme Court established that the notice element

       denotes notice to the actual owner of the adverse possessor’s claim of

       ownership. See id. While intent looks to the actions of the claimant, notice

       refers to how these actions affect the legal owner.


[20]   Payne constructed a fence in 1963. This gave the legal owner constructive

       notice of Payne’s intent and control. The construction of a fence “should have

       alerted any reasonable title owner that his property is being adversely claimed.”

       Id. at 481. In addition, it is undisputed that in the 1980s, Payne constructed a

       Court of Appeals of Indiana | Memorandum Decision 32A04-1408-PL-385 | March 27, 2015   Page 6 of 9
       barn that was partially located on the disputed land. This provided additional

       notice to Yant, the legal owner. Payne satisfied the notice element.


       D. Duration

[21]   The claimant is statutorily required to satisfy each of these elements

       continuously for ten years. Id. at 486; I.C. § 34-11-2-11.


[22]   Payne began satisfying each of the adverse possession elements in 1963

       beginning with the construction of the fence. No evidence suggests that he did

       not continuously satisfy the elements at least until the end of the ten-year

       statutory limit in 1973.


[23]   Yant bought the property in 1976. Therefore, Payne adversely possessed the

       disputed .02 acre for the statutory limit prior to Yant’s purchase. Once title

       vests in a party at the conclusion of the ten-year statutory period, the title may

       not be lost, abandoned, or forfeited. Fraley, 829 N.E.2d at 487. Payne adversely

       possessed the property continuously until the dispute arose in 2011.


                                                II. Tax Statute

[24]   In addition to satisfying the adverse possession elements, the claimant is

       required to pay the taxes that he reasonably believes in good faith to be due on

       the land during the period of adverse possession. Piles v. Gosman, 851 N.E.2d,

       1009, 1015 (Ind. Ct. App. 2006) (citing I.C. § 32-21-7-1). The claimant must

       substantially comply with the statutory requirement for payment of taxes.

       Fraley, 829 N.E.2d at 490.


       Court of Appeals of Indiana | Memorandum Decision 32A04-1408-PL-385 | March 27, 2015   Page 7 of 9
[25]   Payne believed that he owned the property up to the fence line. He believed that

       he was paying taxes on the disputed .02 acre since 1963. After Payne

       constructed the barn partially located on the disputed property, he paid the

       property assessments on that property. It is undisputed that Payne reasonably

       believed he paid taxes on the disputed .02 acre for, at a minimum, the ten years

       required for adverse possession.

[26]   Jack alleges that he and his parents paid taxes on the disputed land beginning in

       1976. However, this does not negate Payne’s compliance with the tax statute.

       Payne still reasonably believed in good faith that he was paying taxes on the

       disputed property, as confirmed by the later fact that he paid property taxes on

       the barn constructed on the disputed land. Payne met the ten-year requirement

       in 1973 before Yant purchased his property.


                                       III. Damages and Court Fees

[27]   Finally, Payne alleges that Jack’s appeal was frivolous and has asked us to

       impose damages and attorney fees on Jack. We may assess damages if an

       appeal, petition, or motion, or response, is frivolous or in bad faith. Ind.

       Appellate Rule 66(E). Damages are discretionary, and we “must use extreme

       restraint” in awarding damages because of the potential chilling effect upon the

       right to appeal. Smith v. Lake County, 863 N.E.2d 464, 472-73 (Ind. Ct. App.

       2007), trans. denied. Damages should be assessed when an appeal is “replete

       with meritlessness, bad faith, frivolity, harassment, vexatiousness, or purpose of

       delay.” Id. at 472.


       Court of Appeals of Indiana | Memorandum Decision 32A04-1408-PL-385 | March 27, 2015   Page 8 of 9
[28]   Jack’s appeal does not reach the high standard necessary to merit damages

       under Appellate Rule 66(E). See Taflinger Farm v. Uhl, 815 N.E.2d 1015, 1019

       (Ind. Ct. App. 2004) (holding that an award of damages requested pursuant to

       Appellate 66(E) was not warranted where the challenge to the trial court’s

       judgment was supported with pertinent legal authority from which an argument

       could have been made).


                                                   Conclusion

[29]   Jack presented evidence of undisputed facts to prove that that he adversely

       possessed the disputed .02 acre at issue. According to those undisputed facts,

       the trial court properly found that the elements of adverse possession were

       established by clear and convincing evidence. No genuine issue as to any

       material fact exists. Therefore, we affirm the trial court’s entry of summary

       judgment.

[30]   Affirmed.


       Najam, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A04-1408-PL-385 | March 27, 2015   Page 9 of 9